David A. Cortman, Pro Hac Vice
Ryan J. Tucker, Pro Hac Vice
Katherine L. Anderson, Pro Hac Vice
Jeremiah J. Galus, Pro Hac Vice
ALLIANCE DEFENDING FREEDOM
15100 N. 90th Street
Scottsdale, Arizona 85260
(480) 444-0020
dcortman@adflegal.org
rtucker@adflegal.org
kanderson@adflegal.org
jgalus@adflegal.org

Sonja Redmond, AK Bar No. 0605022
LAW OFFICE OF SONJA REDMOND
35202 Kenai Spur Hwy.
Soldotna, Alaska 99669
(907) 262-7846
sredmond@greatlandjustice.com
Attorneys for Plaintiff

              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ALASKA

THE DOWNTOWN SOUP KITCHEN
d/b/a DOWNTOWN HOPE CENTER,

       Plaintiff,
                                           Case No. 3:21-cv-00155-SLG
v.

MUNICIPALITY OF ANCHORAGE,                      NOTICE ON
ANCHORAGE EQUAL RIGHTS                   DEFENDANTS’ MOTION FOR
COMMISSION, and MITZI                       EXTENSION OF TIME
BOLAÑOS ANDERSON, in her
Official Capacity as the Executive
Director of the Anchorage Equal
Rights Commission,

       Defendants.




        Case 3:21-cv-00155-SLG Document 22 Filed 08/04/21 Page 1 of 3
      On July 30, 2021, Defendants filed their motion for extension of time to

oppose Plaintiff’s motion for preliminary injunction. Plaintiff does not oppose

Defendants’ request. Plaintiff’s counsel, Ryan Tucker, was in trial last week

at the time of the request.


      Respectfully submitted this 4th day of August, 2021.


                                    s/ Ryan J. Tucker
                                    David A. Cortman, Pro Hac Vice
                                    Ryan J. Tucker, Pro Hac Vice
                                    Katherine L. Anderson, Pro Hac Vice
                                    Jeremiah J. Galus, Pro Hac Vice
                                    ALLIANCE DEFENDING FREEDOM
                                    15100 N. 90th Street
                                    Scottsdale, Arizona 85260
                                    (480) 444-0020
                                    dcortman@adflegal.org
                                    rtucker@adflegal.org
                                    kanderson@adflegal.org
                                    jgalus@adflegal.org

                                    Sonja Redmond, AK Bar No. 0605022
                                    LAW OFFICE OF SONJA REDMOND
                                    35865 Sunset Park St.
                                    Soldotna, Alaska 99669
                                    (907) 262-7846
                                    sredmond@greatlandjustice.com
                                    Attorneys for Plaintiff




                                       1
The Downtown Soup Kitchen v. Municipality of Anchorage, No. 3:21-cv-00155-SLG

        Case 3:21-cv-00155-SLG Document 22 Filed 08/04/21 Page 2 of 3
                           CERTIFICATE OF SERVICE

      I hereby certify that on August 4, 2021, the foregoing was filed with the

Clerk of Court using the CM/ECF system, which will send notification of such

filing to the following:


      Meagan Carmichael
      Ruth Botstein
      Municipal Attorney’s Office
      P.O. Box 196650
      Anchorage, Alaska 99519-6650




                                       s/ Ryan J. Tucker
                                       Ryan J. Tucker
                                       Attorney for Plaintiff




                                       2
The Downtown Soup Kitchen v. Municipality of Anchorage, No. 3:21-cv-00155-SLG

        Case 3:21-cv-00155-SLG Document 22 Filed 08/04/21 Page 3 of 3
